Citation Nr: 1446604	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  13-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on February 15, 2013 at the Eastern Niagara Hospital.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2013 decision of the Department of Veterans Affairs (VA) Medical Center in Canandaigua, New York which denied reimbursement of unauthorized medical expenses for treatment provided by the Eastern Niagara Hospital in Lockport, New York on February 15, 2013. 

The veteran testified at a September 2014 Board videoconference hearing; the hearing transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Payment for treatment at Eastern Niagara Hospital on February 15, 2013 was not authorized by VA and an application was not made to VA within 72 hours after the hour of admission for authorization.

2.  The Veteran was in receipt of a 100 percent total disability rating for service-connected disability at the time he received treatment Eastern Niagara Hospital.

3.  The services provided at Eastern Niagara Hospital were provided by the hospital emergency department.

4.  The medical care received on February 15, 2013 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

5.  For the medical care received on February 15, 2013, there was a VA medical facility feasibly available to the Veteran and an attempt to use it beforehand would have been reasonable, sound, wise, or practicable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on February 15, 2013 at the Eastern Niagara Hospital are not met. 
38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 17.52(a), 17.120, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.  

The Board finds that VA provided the Veteran an opportunity to submit evidence establishing amounts owed to the Eastern Niagara Hospital for medical services provided in February 2013, and he has provided statements, testimony, and evidence explaining the circumstances of leading up to the receipt of medical treatment provided that day.  VA notified the Veteran of the reasons and bases for its denial in April 2013 decisions, notified the Veteran of his appellate rights and issued a May 2013 statement of the case addressing the appeal.  The Veteran has not made the Board aware of any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 
38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel  Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).

The record shows that on February 15, 2013, the Veteran was admitted to the Eastern Niagara Hospital emergency room for vomiting.  Payment of emergency treatment at Eastern Niagara Hospital was not authorized by VA.  The record also does not indicate that the Veteran contacted VA within 72 hours of the initial care at Eastern Niagara Hospital.  Accordingly, the Board finds that prior authorization for the private medical treatment received at Eastern Niagara Hospital on February 15, 2013 was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 
38 U.S.C.A. § 1703 (West 2002).

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2013).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-100 3.  

Under 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013), VA shall reimburse the expenses of care for eligible veterans, even though not previously authorized, from a private or public (or Federal) hospital not operated by VA, or of any other medical services not previously authorized (including transportation) when there has been:
(a) Care and services not previously authorized that were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (b) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 C.F.R. § 17.120(a) (2013). 

A veteran will be considered eligible under 38 U.S.C.A. § 1728 when he or she receives care for: (a) An adjudicated service-connected disability; (b) Nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) Any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or 
(d) Any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  See 38 U.S.C.A. § 1728(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(a) (2013).

The Veteran was in receipt of a 100 percent total disability rating for service-connected disabilities at the time he received treatment Eastern Niagara Hospital.  Therefore, he is an eligible veteran under 38 U.S.C.A. § 1728(a)(3).  38 U.S.C.A. 
§ 1728 authorizes reimbursement for emergency treatment furnished by non-VA providers in a medical emergency and when federal facilities are unavailable.  

After a review of all the evidence, lay and medical, the Board finds that while the medical care received on February 15, 2013 may have been for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health, a VA medical facility was, nonetheless, feasibly available to the Veteran such that reimbursement under 
38 U.S.C.A. § 1728 is not warranted.

The Veteran testified at a September 2014 videoconference hearing that, at the time he became ill, he was at a bank and began vomiting for about 45 minutes.  He testified that someone at the Bank asked whether 911 should be called, but the Veteran told him that he thought he could make it to the hospital.  He stated that he then walked to the hospital which was a few blocks away, and was put on a hospital bed and was given an IV.  The Veteran also testified that he was speaking to his future wife on the phone at the time he was walking to the hospital and she was  trying to keep him sturdy so that he didn't fall in the parking lot.  He indicated that at the hospital the nurse told him that the bag (of IV fluids) was not emptying into his arm, and that she was going to get another one.  He testified that he "was completely out of it," that he took the needle out of his arm, walked out, and got some electrolytes from a sports drink to make him feel better.

Hospital treatment records from the Eastern Niagara Hospital dated on February 15, 2013 show that the Veteran was seen for complaints of vomiting.  A triage assessment at 1515 hours identified the "reason for visit" as "vomiting for 2 hours."  The record includes the nursing review of systems which indicated that the Veteran was awake, alert and orient as to name/place/time/situation.  The record shows that IV access/fluids were started at 1745 hours, approximately three hours after the Veteran's arrival at 1442 hours.  The resident nurse noted that the Veteran was no longer in bed at 1912 hours.  Treatment records show that the Veteran absconded against medical advice, the disposition was "home, self-care," and the final diagnosis was "vomiting."  

The Board finds that the Veteran's acute symptoms of vomiting for a duration of two hours, shown by hospital treatment records, were of sufficient severity that a prudent layperson would reasonably expect the absence of immediate medical attention to result in placing his health in serious jeopardy.  See 38 C.F.R. § 1720(b).  However, in this case, it appears that the Veteran ultimately left the hospital of his own volition, and self-treated his symptoms with a sports drink, indicating that he did not consider a delay in medical treatment to be hazardous to his life or health.  The Board finds, nonetheless, based on the severity of the Veteran's symptoms identified at triage, that medical care received on February 15, 2013 was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.

The Board finds that for the medical care received on February 15, 2013, there was a VA medical facility feasibly available to the Veteran and an attempt to use it beforehand or obtain prior VA authorization for the services required would have been reasonable, sound, wise, or practicable.  See 38 C.F.R. § 17.120(a) (2013). 
Moreover, because no request for VA treatment had been made, the Board finds treatment had not been refused, and there is no indication that treatment would not have been refused.  Id.  April 2013 determinations made by the Upstate New York VA Health Care system, Chief of Staff, shows that a VA medical facility was readily available in the Veteran's geographic area, and was capable of furnishing the required care, and that emergency room care was available at the VA facility.  The Board finds that the determination made by the VA health care facility provides probative evidence showing that a VA medical facility was feasibly available to the Veteran for care on February 15, 2013, and that such facility was capable of furnishing the care or services required.

The Veteran testified, in September 2014, that he was told that it was 17 miles to the nearest VA treatment facility, but felt that the distance between Lockport, New York to Buffalo, New York was more than 17 miles.  The Board finds that the VA Medical Center in Buffalo, New York was located within the Veteran's geographic location, approximately 20 miles from the Eastern Niagara Hospital, such that it would have been reasonable to attempt to use such facility, or to at least contact VA to obtain prior authorization for treatment.  The record shows that the Veteran had received regular treatment at the VA Medical Center in Buffalo, New York in the past, and was thus, familiar with the location of the facility.  No attempts to obtain prior authorization were claimed by the Veteran.  The record shows that the Veteran was awake, alert and oriented at the time that he was seen at the emergency room.  Given the time between the onset of the Veteran's symptoms, his triage assessment, and the initiation of treatment with IV fluids, which spanned a period of over three hours, the Board finds that the Veteran would have had time to attempt to use the VA medical facilities available in Buffalo, New York, and that such an attempt would have been reasonable, sound, wise, or practicable.  While the Veteran indicated he was "out of it" while in the emergency room, the contemporaneous medical evidence indicates that he was alert, awake and oriented as to time, place and the situation.  In addition, the Veteran indicated that he was speaking to his future wife on the phone at the time he was walking to the emergency and therefore this is additional evidence he was able to communicate during the episode.  As the Veteran was able to communicate with the staff at the Bank, the staff at the emergency room and his future wife by phone, it is reasonable to infer that he had the capability to attempt to use a VA facility or to obtain prior VA authorization for private services at the time of the incident.   Because VA medical facilities were feasibly available to the Veteran and an attempt to use them beforehand or obtain prior VA authorization for the services required would have been reasonable, the Board finds that reimbursement of medical expenses under the provisions of 38 U.S.C.A. § 1728 is not warranted.  

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  However, because the provisions of 38 U.S.C.A. § 1725 also provide that care can only be provided if a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; the Board finds that reimbursement would not alternately be available under the Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. 
§ 1725 (c); 38 C.F.R. § 17.1000-1008.

Because the evidence of record shows that the services provided at Eastern Niagara Hospital on February 15, 2013 were feasibly available at a VA Medical facility in the Veteran's geographic area, and an attempt to use it, or to obtain prior VA authorization for the services required would have been reasonable, the criteria for payment or reimbursement for unauthorized medical treatment furnished by Eastern Niagara Hospital on February 15, 2013 under 38 U.S.C.A. §§ 1725 and 1728 are not met.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


	
(CONTINUED ON NEXT PAGE)


ORDER

Payment or reimbursement of unauthorized medical expenses incurred on February 15, 2013 at the Eastern Niagara Hospital is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


